51 U.S. 1 (____)
10 How. 1
THE STATE OF MISSOURI, COMPLAINANT,
v.
THE STATE OF IOWA, RESPONDENT,
THE STATE OF IOWA, COMPLAINANT,
v.
THE STATE OF MISSOURI, RESPONDENT.
Supreme Court of United States.

THE commissioners appointed by this court to run and mark the boundary line between said States, according to our decree of the December term, 1848, having performed that duty, and reported to the court at this term the manner in which said work had been performed: and it appearing that two surveyors had been employed by said commissioners to aid them in doing the work in the field; and that other assistants had been employed, and that various expenses had been incurred in running and marking said line: now, in order that the parties to said controversy may be informed of the amount of means necessary to be provided to pay for said services, and also for other costs and charges, incident to the suit, it is ordered that the clerk of this court do examine witnesses, and resort to other evidence, for the purpose of ascertaining what is the proper compensation to be allowed to said commissioners and the surveyors they employed; and also what compensation is due to the Hon. Robert W. Wells for such services as he may have performed as commissioner before he resigned. And said clerk will also ascertain the amount of expenses, of every description, incurred by said commissioners, beside the compensation to themselves and said surveyors, together with the costs and charges incurred in this court in carrying on the *2 controversy here. All of which he will include in a detailed account, and report the same to this court at an early day, for its final action thereon.
And in taking said account, the report of said commissioners will be taken as primâ facie true.
Said clerk will also ascertain and report the amount of moneys already advanced to said commissioners by the States of Missouri and Iowa respectively; and the manner in which said moneys have been expended.
12 December, 1850.
And now, on this third day of January, A.D. 1851, this cause came on for further order and decree therein, when it appeared to the court that at the December term, 1848, thereof, Henry B. Hendershott and Joseph C. Brown were appointed commissioners to run and mark the line in controversy between the States of Missouri and Iowa; and the said Brown having died, the Hon. Robert W. Wells was appointed in room and stead of said Brown by the Chief Justice of this court, in vacation. And said Wells having resigned his appointment, William G. Minor was appointed commissioner in room and stead of said Wells, by this court, at its last December term of 1849; and at which term the time for running and marking said line was extended to this present term of December, 1850, for the reasons stated in the report of said Wells and Hendershott, made to the last term; and which is hereinafter embodied. And the present commissioners, Henry B. Hendershott and William G. Minor, have made their report in the premises to this term; and which report is as follows: 

TO THE HONORABLE THE SUPREME COURT OF THE UNITED STATES.
The undersigned, appointed commissioners by this honorable court, in the above cases, to establish the boundary line between the aforesaid States, respectively report, that, for the purpose of arranging the operations in the field so as to combine economy with speed, we met in the city of St. Louis, in March last, and there, after consulting experienced surveyors as to the time that might be consumed in running the line, the probable amount of expense to be incurred, the necessary force to be employed, and the proper outfit, we determined a plan of operations, and agreed to meet at the supposed site of Sullivan's "northwest corner," between the 1st and 20th of April last. While in St. Louis, we obtained from Major M.L. Clark, Surveyor-General of the States of Missouri and Illinois, a copy of the field notes of the survey made by John C. *3 Sullivan, in the year 1816, of a line beginning on the east bank of the Missouri River, opposite the middle of the mouth of the Kansas River, and extending north one hundred miles, where he made a corner, and also of the line run by him in an easterly course to the Des Moines River. We were also furnished by Major Clark with several charts, diagrams, and copies of surveys which had at various times been made of portions of Sullivan's line, and which were of much service in the prosecution of the work.
The surveyors severally appointed by us were William Dewey, Esq., of Iowa, and Robert Walker, Esq., of Missouri. Both these gentlemen had been connected with the public works of their respective States, and enjoy a high professional reputation.
According to our agreement, we left our respective homes on the 10th of April last, and soon after reaching the point of meeting, in view of increased prices of transportation, provisions, &c., caused by the immense emigration through Southern Iowa and Northern Missouri to California, we altered our plan of work and reduced our force.
No precise trace of the "old northwest corner" remained,  the witness-trees to it were on the margin of a vast prairie, and had apparently been destroyed by fire years ago. Consequently its exact position could not be ascertained. Yet from the running of many experimental lines, diligently examining the evidences before us, together with the reports of the surveyors, we became satisfied of its proper position, and accordingly established it.
Its latitude taken resulted as follows: 

40° 34' 40" N.
At the corner so determined we planted a large, solid cast-iron pillar, weighing between fifteen and sixteen hundred pounds, four feet six inches long, squaring twelve inches at its base and eight inches at its top. This pillar was deeply and legibly marked with the words (strongly cast into the iron) "Missouri" on its south side, "Iowa" on its north side, and "State Line" on the east.
From the monument so planted at the "northwest corner" aforesaid, in the said latitude, the survey of the line was commenced, running due west on said parallel of latitude to the Missouri River, as directed by this honorable court, and at its terminus, as near the bank of said Missouri River as the perishable nature of the soil would admit, we planted a monument similar in figure, weight, dimension, and inscription to the one planted at the "northwest corner," the words "State Line" facing the east.
*4 Unexpected delays, arising from a condition of the weather which prevented the surveyors from making reliable astronomical observations, together with the fact, that, to a great extent, in the vicinity of said line there were no roads, and the settlements distant and sparse, compelling us to open a track for the transportation of the monuments and baggage of the corps, and also to construct necessary bridges and grade fords, greatly retarded the work.
Returning to the "northwest corner," the survey of the line was commenced, extending eastwardly from said "corner" to the Des Moines River, as run and marked by said Sullivan, in 1816, from said corner to said river. On this line, by close examination, we discovered abundant blazes and many witness-trees, which enabled us to find and re-mark the said line, as directed by this honorable court.
The survey of this portion of the line, more than one hundred and fifty miles in length, was commenced on the 13th day of August, and finished on the 18th of September.
Near the bank of the Des Moines River where the line terminated, we planted a cast-iron pillar, similar in weight, figure, dimensions, and inscriptions to those planted at the "northwest corner," and near the bank of the Missouri River, the words "State Line" facing the west.
Solid pillars of cast-iron, weighing each between three and four hundred pounds, and minutely described as to figure and inscriptions in the report heretofore made to this honorable court by Messrs. Wells and Hendershott, commissioners, we caused to be planted at every ten miles in the due west line extending from said "northwest corner" to the Missouri River, and also at every ten miles in the line extending east from the "northwest corner" aforesaid to the Des Moines River.
No iron monument was planted at mile 150 in the line running east, because between it and the point where the large one is planted on the bank of the Des Moines River there existed but a small fraction of ten miles, being only fifty-one chains.
For a fuller account of the said survey we respectively refer to the report of the surveyors made to us, marked A, and to the following exhibits herewith transmitted 
Field notes of said survey, accompanied by a map of the line (marked B).
Tabular statement of the costs and charges incurred in said survey (marked C).
All of which is most respectfully submitted.
                         HENRY B. HENDERSHOTT, Comm'r, &c., Iowa.
                         W.G. MINOR, Commissioner, Mo.
*5 And the report of the surveyors employed by the commissioners, and above referred to as part of said commissioners' report, is in the words and figures following: 
                                      Keokuk, September 30, 1850.

MESSRS. HENDERSHOTT AND MINOR, Commissioners of the

Boundary Survey.
Gentlemen,  Having been appointed by you, on the part of the States of Iowa and Missouri severally, to locate and survey the boundary between those States, under the decree of the Supreme Court of the United States, we met according to your appointment, on the 28th of April last, near the supposed site of the old northwest corner, for the purpose of commencing operations in the field.
We proceeded to search for the old corner, which was to be the basis of our future operations. Having a certified copy of Sullivan's field notes, from the Surveyor-General's office at St. Louis, we knew that the corner had been originally located in timber, and designated by two witness-trees. Aided by a view of the topography of the locality,  as indicated in the notes, and especially by the manner in which Sullivan's north line crossed the Platte River near its terminus,  we were able to determine the locality of the corner approximately; and an inspection of the ground satisfied us that every evidence of its exact position had long since disappeared. Time, and the fires that annually spread over the prairies, had destroyed the witness-trees and every trace of both lines near the corner.
This point, known familiarly as the "old northwest corner," was the termination of the line surveyed by Sullivan, in 1816, from the mouth of the Kansas River north one hundred miles, and was the point at which he turned east, in running to the Des Moines River, his miles being numbered north from the Kansas, and east beginning again at the corner.
Having no direct evidence of the exact site of the required point, it became necessary to find determinate points in the two lines as near the corner as possible. Prolonging the lines severally from such points, their intersection would be the point to be assumed as the corner, and, if Sullivan's measurement were correct, would be the precise spot where he established it.
Near the supposed locality of the 99th mile corner on the north line, we found a decayed tree and a stump, which correspond in course, distance, and description with the witness-trees to that corner, and cutting into the tree we saw what we supposed to be the remains of an old blaze, upon which was preserved a part, apparently, of the letter M. This supposition *6 was verified by measuring south two miles to a point, which we found to be Sullivan's 97th mile corner from one witness-tree, which was perfectly sound. The marks upon it, two or three inches beneath the bark, were plain and legible.
On the east line we found the witness-tree to the 3d mile corner. The wood upon which the marks had been inscribed was decayed, but their reversed impression appeared upon the new growth which covered the old blaze, and which was cut out in a solid block.
Prolonging the lines three miles each from the points thus determined, their intersection was assumed as the required corner, and at that point was planted the monument specified in the decree. By measurement made from the surveyed lines, we found the corner to be in the northeast quarter of section 35, township 67 north, range 33 west. Its exact position with reference to those lines can be seen in the diagram in the field notes. See post, p. 15.
The latitude of the corner, determined by a series of observations taken on the ground, we found to be 40° 34' 40" north. While employed upon these observations, we were delayed by unfavorable weather, and it was not till the 24th of May that we were in readiness to commence the survey of the west line from the corner to the Missouri River.
This portion of the boundary, being required to be a parallel of latitude, was run with Burt's solar compass, the use of which requires the longitude of the place of observation to be at least approximately known. Not having the requisite means of ascertaining the longitude of the corner, we calculated it from maps to be about 94° 30" west from Greenwich, which was sufficiently accurate for the purpose. The instrument used being an untried one, some delay was experienced in its adjustment. To insure accuracy in the work, a telescope was attached to it.
The principles upon which this line was run involve a mathematical investigation, which will be found in Note A, accompanying this report, but the mode of running it will be briefly described here. Each successive mile was prolonged in the plane of the prime vertical passing through its beginning. The direction indicated by the instrument stationed at the beginning of a mile is in the plane of the prime vertical passing through that point, and that direction was continued through the mile by means of fore and back sights. At the end of the mile, an offset north was made to compensate for the sphericity of the earth. This offset, it will be seen by the note, is 6.855 inches for one mile. The instrument being moved at the end of the mile the proper distance north, and a new direction *7 given and continued as before, the parallel passing through the initial point was continued throughout the line. In some instances, however, it became convenient, whenever the nature of the ground admitted of it, instead of offsetting, to continue the same direction through several miles. It will be seen by the note, that the offsets increase as the squares of the distances, being for one mile 6.855 inches, for two miles, four times that distance, &c.
Thus it appears that the offsets rapidly increase with the distance run, and that, by continuing the direction of the prime vertical from the corner to the terminus, the southing would have been over 2,000 feet.
At the western terminus of the line, the observations for latitude were repeated. Having established that point, we returned to the northwest corner and commenced retracing Sullivan's east line on the 13th of August.
It is thirty-four years since this line was run, and every vestige of the mounds and pits established in the prairie has disappeared. Much of the country through which it passes consists of brushy barrens, or high rolling prairies, dotted with detached groves, or covered with a thin growth of dwarf timber. Much of this description of timber has been destroyed by fire, forming in some instances prairie, and in others brushy barrens, destitute of trees; while in some places an entirely new growth of young timber, principally hickory, has sprung up. In all such cases the witness-trees and other marks mentioned in Sullivan's field notes were gone, and thus it occurred that we frequently were several miles without finding any traces of the line. But in heavy bodies of timber no difficulty was experienced in discovering evidences of the precise location of the line, not only by blazes, but by line and witness-trees, many of which are sound, and the marks in good preservation. The general topography of the country, and especially the crossings of the streams, greatly facilitated us in following the line, and in some instances, when confirmed by the old blazes, enabled us to establish it with sufficient certainty. In the absence of any traces of the line between two known points, distant from each other more than one mile, we assumed the line to be straight between such points, and established our posts accordingly. This was done by running a random line from the last found corner, in a direction as near that pursued by Sullivan as we could determine, until another point was found, and then correcting back. No notice, however, is taken of these random lines in the filed notes, which relate to the true line only.
We soon satisfied ourselves that the line run by Sullivan *8 was not only not a due east line, but that it was not straight. That more or less northing should have been made in the old line was to have been expected from the fact that Sullivan ran the whole line with one variation of the needle, and that variation too great. This would account for the fact that the northing increases as he progressed east. But there are great irregularities in the course of the line, for which it is difficult to find a cause. Sudden deviations amounting to from one to three degrees frequently occur, and it rarely happens that any two consecutive miles pursue the same direction.
A resurvey of the line between the 91st and 134th miles was made in the year 1845, and we found the witness-trees on that part of the line defaced, and others substituted. We succeeded, however, in identifying Sullivan's trees, and we destroyed the marks of that survey as far as they related to the old line. In all instances where a corner on Sullivan's line is mentioned in our field notes, one or both witness-trees were found to identify it and we did not always think it necessary to repeat the fact in the notes.
Accompanying this report are the field notes and map of the boundary, the former of which are sufficiently explained in the note prefixed to them.
On the west line the monuments every ten miles were deemed sufficient. On the east line mile posts are established, marked, and witnessed as described in the field notes.
It will be perceived that the measurement of this line as run by us exceeds that of Sullivan by 11 80/100 chains, and that this increase, although gradual, is not regular. Some portions of the old line agree very nearly with our measurement, while others differ materially, and the greatest gain is generally made in brushy and broken land.
For the convenience of estimating distances, and that the true length of the line might be indicated by the mile posts, they were established by our measurement, taking care in every instance to note the distance of the posts set by us from the corresponding corners in the old line whenever found. The different courses being extended from one known point to another, the line was not altered at those points, being made to pass through them, but only its length corrected.
The length of the entire line is 211 miles and 32 80/100 chains, embracing 4° 1'7".29 of longitude. The length of a second of longitude is calculated in Note C, and the longitude of any point of the line being known, that of any other point can be deduced.
The map is platted from the filed notes on a scale of half an inch to the mile, and is only intended to represent the general *9 features in the topography of the line. The scale upon which it is made is much too small to show the angles in the east line, to do which would require it to be extended to a length that would render it inconvenient. All the purposes for which it can be used will be attained by its present form.
                                           WM. DEWEY,
                                 Surveyor on the part of Iowa.
                                           R. WALKER,
                                Surveyor on the part of Missouri.
                            NOTE A.
  Put a = semi-equatorial axis of the earth.
      c = semi-polar axis.
      x = absciss  |
                    > to a point S on the terrestrial meridian.
      y = ordinate |
      e = eccentricity.
      l = latitude of S.
      r = radius of curvature at S.
Then considering the centre as the origin of the coördinates, we have
                         c² (a²-x²)
                   y² = -----------
                             a²
and, differentiating,
                            c² x d x
                   d y = - -----------;
                              a² y
whence,
                                 (a¹ y² + c4 x²) d x²
                   d x² + d y² = -------------------- ... ... (1.)
                                         a4 y²
   Differentiating again, we find
                            (a² c² y² + c4 x²) d x²
                   d² y = - ----------------------- ... . . (2.)
                                     a4 y³
   Substitute these values (1 and 2) in the general equation
                         (d x² + d y²)3/2
                   r = - ----------------,
                             a x d² y
and we have

*10 
                                   (a4 - e² x²)3/2
and, finally,                  r = --------------- ... ... . . (3.)
                                        a4 c
The foregoing equation (3) is the proper expression for the radius of curvature when the value of x is known; but as, in the present case, the value of this quantity is unascertained, it will be better to deduce an equivalent expression involving only quantities which must, from the nature of the question, necessarily be known.

Let E q represent the equatorial axis of the earth; C P, the semi-polar axis; P, the pole; S, a point on the terrestrial meridian at which the radius of curvature is required, and whose latitude S L H = l is known; then, retaining the notation hitherto adopted, C q = a; C P = c; C H = x; and S H = y. S L is normal to the meridian at S, and is, consequently, a part of r, the radius of curvature. In the right-angled triangle S H L, L H: S H:: cos. l: sin. l, and, from the properties of the ellipse,

whence

   And the first analogy becomes
                c² x
                ----: y:: cos. l: sin. l,
                 a²
              c
or, since y = - (a² - x²)½,
              a
             c² x   c
             ----: -- (a² - x²)½:: cos. l: sin. l;
              a²    a
*11
whence,
                          c² x sin. l    c
                  ----------- = -- (a² - x²)½ cos. l,
                       a²        a
                           c
and, dividing by   --,
                    a
               c x sin. l = a (a² - x²)½ cos. l.
     Squaring, we find
     c² x² sin.² l = a² (a² - x²) cos.² l = a4 cos.² l - a² x² cos.² l.
     Hence, since c² = a² - e²,
     (a² - e²) x² sin.² l = a² x² sin.² l - e² x² sin.² l = a4 cos.² l - a²  x² cos. l;
     and transposing,
     a² x² sin.² l + a² x² cos.² l - e² x² sin.² l = a² x² (sin.² l + cos.² l)
    - e² x² sin.² l = (since sin.² l + cos.² l = 1) a² x² - e² x² sin.² l
    = x² (a² - e² sin.² l) = a4 cos.² l.
     Whence we deduce
                               a4 cos.² l
               x² = ---------------... ... . (4.)
                    a² - e² sin.² l
If now, in equation (3), we substitute for x² its value just found, we have

whence, at last, we find
                               a² c²
                    r = --------------------, ... . . (5.)
                        (a² - e² sin.² l)3/2
which is a general expression for the radius of curvature at any point on the elliptic meridian.
The determination by Bessel of the equatorial and polar diameters of the earth, may be regarded as more accurate than that of any other geometer. His results, deduced from a consideration of the most accurately measured arcs of the meridian in various latitudes, are therefore adopted.
*12 We have, then,
                        a = 20,923,596 feet.
                        c = 20,853,662  "
Hence, if we express the other quantities in terms of a, we shall have, after a good deal of troublesome computation,
      a    .     .     .    .    .     .     = 1.XXXXXXXXX
      c² .    .     .     .    .    .     .  = 0.XXXXXXXXX
      l²   .     .     .    .     .    .     = 0.XXXXXXXXX
      sin.² l = sin.² 40° 34' 40"   .     .  = 0.XXXXXXXXXX
and, substituting these values in equation (5), we have
                       .XXXXXXXXX                 .XXXXXXXXX
          r = --------------------------------- = ----------
              (1 - 0.XXXXXXXXX × .XXXXXXXXXX)3/2  ----------3/2
                                                  .99717627
                                .XXXXXXXXX
                      = ---------- = .XXXXXXXXX, .   .  .  .  (6.)
                        .XXXXXXXXX
or, resuming the foot as a unit,
      r = 20,923,596 × .XXXXXXXXX = 20,872,306 feet.  . (7.)
A line traced upon the earth's surface in an east or west direction, and accurately prolonged by means of fore and back sights, will always remain in the plane of the prime vertical passing through its beginning; and consequently will gradually tend southward, according to a certain law. Hence, in running the line from Sullivan's corner to the Missouri River, it was necessary to apply certain corrections in order to regain the parallel of latitude passing through the initial point. These corrections may be ascertained in the following manner: 
We may, without sensible error, consider that part of the earth's surface on which we have been operating as a portion of the surface of a sphere whose radius is equal to the radius of curvature, as above ascertained.

Let E C, P C, represent the equatorial and polar radii, respectively, and E C S = C S F = l, the latitude of S. C S and F S represent, and are in the planes of, the prime vertical and the circle of latitude.
It is evident that these planes intersect each other at S, and that the line of intersection is tangential to the earth at that point. If, then, a line be traced from S, at right angles to the meridian P E, it will intersect any other meridian P G at D. But the parallel *13 intersects the same meridian at B. Hence, D B is the required correction.
It thus appears that the planes represented by S C, S F, intersecting the plane of the second meridian, will form, externally to the earth, a figure which may be represented by S D B; and, the arc D B being very small, this figure may be treated as a plane triangle, right-angled at D. The angle S, when projected upon the plane of the second meridian, will, of course, undergo a diminution; but when (as is the case here) the inclination of the two meridians is small, this diminution becomes almost infinitesimal in amount, and may be disregarded. If, therefore, we put u = S D, and v = B D, we shall have
                            v = u tan. l.  .  .  .  .  .  .  (8.)
But, making d = the distance along the line between the meridians, we have from the properties of the circle
                    2 r + u: d:: d: u;
                                    d²
whence, u (2 r + u) = d², and u = -------; and the quantity
                                  2r + u
v, in the divisor of the second number, being so minute, when compared with 2 r, as to have no effect upon the result within the limits we have adopted, this expression becomes,
                                 d²
                           u = -----,
                                 2r
and, substituting this value in equation (8), we have
                              d² tan. l
                          v = --------- .  .  .  .  .  .  .  . (9.)
                                 2 r
If now, in this expression, we make d = 1 mile, and substitute for the letters their numerical values, we shall have
                      v = 6.855 inches.
A simple inspection of equation (9) will show that, the latitude being constant, v varies as d². Hence, we must offset north as follows: 


  When d =  1 mile,  v =    1 × 6.855 in. =     0 ft.   6.855 in.
    "  " =  2 miles, v =    4 × 6.855  "  =     2 "     3.420  "
    "  " =  3  "     v =    9 × 6.855  "  =     5 "     1.695  "
    "  " =  4  "     v =   16 × 6.855  "  =     9 "     1.680  "
    "  " =  5  "     v =   25 × 6.855  "  =    14 "     3.375  "
    "  " =  6  "     v =   36 × 6.855  "  =    20 "     6.780  "
    "  " =  7  "     v =   49 × 6.855  "  =    27 "    11.895  "
    "  " =  8  "     v =   64 × 6.855  "  =    36 "     6.720  "
    "  " =  9  "     v =   81 × 6.855  "  =    46 "     3.255  "
    "  " = 10  "     v =  100 × 6.855  "  =    57 "     1.500  "
    "  " = 60  "     v = 3600 × 6.855  "  =  2056 "     6.000  "



*14 NOTE B.
In note A, equation (7), we find 20,872,306 feet to be the length of the radius of curvature of the terrestrial meridian at the parallel of 40° 34' 40"; and, as this value may be considered constant for a short distance north or south of that parallel, and as radius, expressed in seconds, is equal to 206,264,806", we have, for the length of a second of longitude on either side of the line, for a few miles,
                        20,872,306
                 1" =  ----------- = 101.2 feet.
                       206,264,806

NOTE C
It is plain that the absciss x is equal to the radius of the circle of latitude passing through S.
In Note A, equation (4), we have
                           a4 cos.² l
                   x² =  ---------------;
                         a² - e² sin.² l
whence,
                             a² cos. l
                   x² =  ------------------;
                         (a² - e² sin.² l)½
or, using a as a unit, and substituting the numerical values,
    .75953361
  = ---------- = .76060824; and, resuming the foot as a unit,
    .XXXXXXXXX
       x = 20,923,596 × .76060824 = 15,914,660 feet.
Hence, along (or near) the parallel of 40° 34' 40", we have for the length of a second of longitude,
                    15,914,660
              1" = ----------- = 77.1564 feet.
                   206,264,806
We may, therefore, easily ascertain the difference of longitude between any two points in the line; and consequently, whenever the longitude at any one of these points shall have been determined, it will become known for all the others.
The following is a statement of the differences of longitude between the principal points in the line, viz.: 


  Between Sullivan's corner and monument near the Missouri River,   1° 8' 25".94
      "   .     "           "       "        "    Des Moines,       2 51  48 .49
                                                                    ____________
      "   the extreme monuments,     .    .     .     .    .    .   4  0  14 .43
                                                                    ============

And since the line extends west of the monument near the Missouri River 61 chains, and east of the monument near the *15 Des Moines 80 links, we see that the whole extent of longitude embraced by the line is 4° 1' 7".29.
And the field notes referred to by the said surveyors, Walker and Dewey, as part of their report, are in the words and figures following: 

Diagram showing the Situation of the Corner.


NOTE.
The field notes relate to the true line, as established on the ground. No notice is taken of random lines. The distances are reckoned in chains and links from the beginning of each mile.
When a post is noted as set in a mound, the pit is invariably nine links west, to designate it from other surveys. In the prairie the posts are marked with the letters "B.L." facing the east, the letter "I." facing the north, and the letter "M." facing the south, and the number of the mile marked on the west face of the post. In timber the number of the mile is marked on the witness-trees, with the letter appropriate to each State, there being one tree marked on each side of the line whenever *16 possible. The foot of each witness-tree is marked with the letters "B.L."

Missouri and Iowa Boundary, West Line. Commenced May the 24th, 
and completed July the 12th, A.D. 1850.
Planted a cast-iron monument at the "northwest corner," latitude 40° 34' 40".3 north.

Missouri and Iowa Boundary. West line. Commencing at Sullivan's 
Northwest Corner.


  Dist.            Course West on a Parallel of Latitude.
                             1st Mile.
   5.00  Prairie.
  18.30  Branch 6 lks. wide; runs south, skirted with timber.
  27.00  Prairie.
         Land rolling, second-rate.
                             2d Mile.
  33.90  Brushy branch, 6 lks. wide, runs south, skirted occasionally
          with strips of timber.
         Land rolling, second-rate.
                             3d Mile.
  78.00  Timber.
         Land rolling, soil second-rate.
                             4th Mile.
  75.00  Honey Creek, 25 lks. wide, runs south.
  78.00  Prairie.
         Land rolling and second-rate, timber ordinary, black
          and burr oak, elm, hickory and walnut, and undergrowth
          brush of same.
                             5th Mile.
         Second-rate rolling prairie.
                             6th Mile.
         Second-rate rolling prairie.
                             7th Mile.
  30.00  A small branch runs southwest.
  74.00  Branch 4 links wide, runs south.
         These branches unite about 10 chains below the line,
          and at their junction commences an extensive grove
          extending south.
         Land rolling, soil second-rate.
                             8th Mile.
         Rolling prairie, soil second-rate.
*17
  Dist.                      9th Mile.
         First half rolling prairie; second half broken and covered
          with patches of hazel.
                             10th Mile.
         Hazel continues.
  50.00  Timber.
  58.00  Drain runs northwest.
  71.00  Prairie.
  80.00  Set a cast-iron monument with the word "Boundary"
          facing both the east and west, the word "Iowa" facing
          the north, and the word "Missouri" facing the south.
         Land rather broken; soil second-rate; timber poor and
          sparse, mostly black oak.
                             11th Mile.
   4.50  Timber (a small grove).
   6.25  Prairie.
  13.00  Bottom.
  21.00  East Fork, of 102.40 links wide, runs southwest.
  27.00  Prairie.
         Land rolling; second-rate. Prairie interspersed with
          hazel thickets. Timber tolerable; elm, lind hickory,
          walnut, &c. The ridges are covered with hazel and
          scrub oak.
                             12th Mile.
  54.50  Timber.
  56.50  Middle Fork, of 102.25 links wide, runs south.
  61.50  Prairie with patches of hazel.
         Land rolling, soil second-rate. Bottom on the creek
          level and rich; timber indifferent.
                             13th Mile.
  69.00  Timber.
  74.50  West Fork, of 102.50 links wide, runs south, skirted
         with a narrow belt of sparse timber.
         Land rolling, second-rate. Bottom rather wet.
                             14th Mile.
         Rolling, second-rate prairie.
                             15th Mile.
         Prairie, rather broken, second-rate. Patches of hazel
          and small groves of sparse timber.
                             16th Mile.
         Same as last mile.
                             17th Mile.
  31.00  Timber.
*18
  Dist.
  31.25  Small branch runs northwest. Northeast corner of Mr.
          Short's field 300 links S. 45° W.
  50.00  Northwest corner of Short's field 200 links south.
  64.00  Clear Creek, 10 links wide, runs southwest.
         Land rolling; second-rate. Timber tolerable, black and
          burr oak, elm and walnut, &c., with undergrowth.
                             18th Mile.
   1.50  Prairie. Land rolling, second-rate.
                             19th Mile.
         Rolling, second-rate prairie.
                             20th Mile.
   5.00  Drain runs northwest. Grove short distance north.
  39.00  Cut off southwest corner of Davidson's field.
  67.00  Drain northwest.
  80.00  Set cast-iron monument facing as before.
         Land rather broken; soil second-rate.
                             21st Mile.
         Rolling, second-rate prairie.
                             22d Mile.
         Mostly bottom prairie, level and rich.
                             23d Mile.
   7.30  Nodaway River, 100 links wide, runs south, muddy
          channel, narrow belt of timber on the banks. The
          first half is rather wet bottom prairie. Last quarter
          of the mile brushy, and the end in a dense thicket.
                             24th Mile.
         First quarter brushy, with thickets of hazel, &c.
         Balance prairie, rolling, second-rate.
                             25th Mile.
         Upland prairie, rolling, second-rate.
                             26th Mile.
         Same as last mile.
                             27th Mile.
         Rolling, second-rate prairie.
                             28th Mile.
  29.50  Sparse timber.
  34.00  Brushy prairie.
  49.50  Drain southwest.
  57.00  Timber.
  65.00  Bottom.
  68.50  Thicket of dense brush.
  72.00  Branch, 6 links wide, runs southeast.
*19
  Dist.
  73.50  Prairie.
         Land rolling, soil second-rate. Timber poor.
                             29th Mile.
   5.00  Left bottom.
  19.50  Small grove.
  25.50  Left same. Prairie.
  35.00  Bottom.
  38.00  Timber.
  43.00  Mill Creek, 15 links wide, runs south.
  45.50  Prairie.
  53.00  Left bottom (same as last mile).
                             30th Mile.
  16.40  Small branch runs northeast, hazel on the banks.
  80.00  Set cast-iron monument in a swale, facing as before.
         Land very rolling, second-rate.
                             31st Mile.
         Rolling upland prairie.
                             32d Mile.
         Same.
                             33d Mile.
         Same.
                             34th Mile.
  13.60  East Taskio, 80 links wide, runs south, banks steep,
          channel muddy narrow belt of timber on the banks,
          occasionally spreading out into considerable groves.
         Upland rolling, second-rate. Bottom about ¾ mile wide,
          level and rich.
                             35th Mile.
         Rolling upland prairie.
                             36th Mile.
         The same.
                             37th Mile.
         The same.
                             38th Mile.
   9.90  Middle Taskio, 6 links wide, runs south.
         Same as last mile.
                             39th Mile.
   7.50  A wet swale.
  17.00  Left swale.
  50.00  East edge of a grove about 5 chains south, extending
          west.
                             40th Mile.
  29.00  Timber.
  69.25  West Taskio, 60 links wide, runs southwest. Prairie.
*20
  Dist.
  80.00  Set cast-iron monument, facing same as above.
         Upland rolling, second-rate; bottom rich. Timber, burr
          oak, hickory, elm, &c.
                             41st Mile.
         Upland rolling prairie.
                             42d Mile.
         The same.
                             43d Mile.
         The same.
                             44th Mile.
         The same.
                             45th Mile.
         The same.
                             46th Mile.
         The same.
                             47th Mile.
  26.40  High Creek, 5 links wide, runs southwest.
         The same.
                             48th Mile.
         The same.
                             49th Mile.
         The same.
                             50th Mile.
  80.00  Set cast-iron monument in a low, wet swale, facing as
          before.
         Land same as last mile.
                             51st Mile.
  44.90  Field fence north and south.
  69.30  Fence north and south.
  71.00  Timber.
         Land as before.
                             52d Mile.
   4.70  Left field fence north and south. Timber.
  51.25  Branch, 4 links wide, runs north.
  79.00  Road north and south. Prairie.
  79.50  Touched the northwest corner of a field.
         Land as usual. Timber tolerable, oak, hickory, elm, &c.
                             53d Mile.
   7.75  Timber.
  28.00  Field fence north and south.
  40.10  Left field fence north and south. Prairie.
  45.50  Timber.
  64.75  Small branch runs south.
  66.80  Field fence north and south (Sager's). Left timber.
*21
  Dist.
         Land broken, soil second-rate. Timber, oak, hickory,
          elm, &c.
                             54th Mile.
  00.60  Fence north and south, dividing Sager and Sebo.
   7.50  Left field north and south.
  10.00  Open burr-oak timber.
  45.75  Spring branch southwest.
  59.50  Road north and south.
  60.00  Field fence north and south. Prairie.
         Land broken, second-rate. Timber, burr oak, hickory,
          &c. The 51st, 52d, 53d, 54th, and 55th miles run
          through what is known as McKissock's Grove, embracing
          a fine farming country.
                             55th Mile.
   2.50  Left field.
   5.10  Top of steep bluff, sparse timber on the slope.
   9.50  Bottom prairie.
  30.00  Timber.
  33.50  Nishnebotone River, 150 links wide, runs southwest.
          The bottom is level and rich, affording fine pasturage.
          There is a narrow strip of timber on the river.
                             56th Mile.
         Level, rich bottom.
                             57th Mile.
  22.80  Slough runs south.
         Land the same.
                             58th Mile.
         The same.
                             59th Mile.
         The same.
                             60th Mile.
  80.00  Set cast-iron monument, the words "State Line" facing
          the east, and the word "lowa" facing the north, and
          the word "Missouri" facing the south. The ground
          here is high, affording a much more appropriate site for
          the monument than the terminus on the bank of the
          Missouri River, where the land is extremely liable to
          wash, and is frequently overflowed.
                             61st Mile.
   9.50  Road north and south. The ground begins to become
          lower from this point.
  15.75  Field fence north and south.
  24.00  Left field fence north and south. Timber.
*22
    Dist.
    57.50  A cottonwood, 30 inches diam., notched on the east and
            west sides, and marked with the letter "I." on the
            north, and "M." on the south.
    61.00  Set a post on the bank of the Missouri River.
                      | Cottonwood, 10 in. diam., S. 67° E. 6 lks.
           Bearings, 
Missouri and Iowa Boundary. East Line from Sullivan's Northwest
Corner.

  Dist.                   Course S. 89° 24' E.
                 1st Mile.  Var. of needle 11° E.
   4.00  Small branch, runs southwest.
  10.50  Prairie.
  23.50  Drain south. Brushy prairie.
  65.00  Touched south point of a grove.
  80.00  Set post in mound.
         Land very rolling, soil second-rate.
                             2d Mile.
  10.50  Small branch runs southeast; bottom sparse timber.
  16.00  Branch, 25 links wide, runs south.
  27.00  Bottom prairie.
  61.20  Branch, 25 links wide, runs southeast. Narrow skirt of
          timber on the banks.
  75.00  Bushy upland prairie. Barrens.
  80.00  Set 2d mile post in mound.
                             3d Mile.
  59.50  Sparse timber.
  77.00  Prairie.
  80.00  Sullivan's 3d mile corner found by one witness-tree. Set
          3d mile post in mound. 2d and 3d miles very rolling,
          with sparse timber and barrens.
                        Course N. 89° 45' E.
                             4th Mile.
  19.00  Bottom prairie.
  50.50  Platte River, 75 links wide, runs south-southeast.
         Narrow skirt of timber, Sullivan's blazes.
  58.50  South point of a sharp bend in the river; the line enters
          the river a short distance.
  66.00  Prairie.
  72.00  Upland.
  80.00  Set post in mound.
         Land rolling, second-rate. Timber poor, hickory, elm,
          burr oak, &c.


*23
  Dist.                      5th Mile.
  80.00  Set post in mound.
         Rolling upland prairie.
                             6th Mile.
  80.00  Set 6th mile post in mound.
         Land as last mile.
                             7th Mile.
  13.50  Branch, 20 links wide, runs southwest. Timber.
  14.25      "     "     "    "     north.
  16.00      "     "     "    "    southwest.
         Found Sullivan's blazes on the line.
  35.60  Prairie.
  51.50  Bottom.
  80.00  Set 7th mile post in mound.
         Upland broken, brushy barrens; bottom rich.
                             8th Mile.
  40.00  West fork of Grand River, 100 links, runs south. Timber.
  61.50  Prairie.
  80.00  Set 8th mile post in mound.
         Land level and rich. Timber good, hickory, elm, black
          walnut, &c.
                             9th Mile.
  28.00  Brushy upland prairie; sparse scrub-oak on the ridges.
  54.50  Small branch runs southwest.
  80.00  Set 9th mile post in mound.
         Upland broken and brushy.
                             10th Mile.
  42.50  Road northeast; open prairie.
  80.00  Set cast-iron monument with the word "Boundary"
          facing both the east and the west, and the word "Iowa"
          facing the north, and the word "Missouri" facing the
          south. First half-mile broken and brushy, second half
          open prairie.
                             11th Mile.
  80.00  Set 11th mile post in mound.
         Land broken and brushy.
                             12th Mile.
  25.00  Sparse timber, land broken.
  29.00  Branch, 10 links wide, runs east-southeast.
  31.00  Prairie.
  80.00  Set 12th mile post in mound near a small branch.
         Land rolling, second-rate.


*24
  Dist.                      13th Mile.
   0.05  Small branch runs south, scattering trees and brush on
          east side.
  59.00  Timber. Creek a few links south.
  71.00  Creek, 50 links wide, runs south.
  73.00     "     "     "    "     northwest.
  78.50     "     "     "    "     south.
         This creek is very crooked, and has probably changed its
          channel since Sullivan run his line. The line is on his
          blazes.
  80.00  Set 13th mile post.
                    | Burr-oak, 18 in. diam., S. 20° E. 41 links.
         Bearings, 

*25
  Dist.                      19th Mile.
  13.50  Branch, 10 links wide, runs south; narrow belt of timber
          on the branch.
  30.00  Timber (Lot's Grove).
  32.50  Creek, 25 links wide, runs southwest.
  80.00  Set 19th mile post.
                    | White oak, 10 in. diam., N. 20° W. 129½ lks.
         Bearings, 

*26
  Dist.            25th Mile.  Var. 9° 54' E.
  67.50  Small branch runs northwest. Sparse timber.
  80.00  Set 25th mile post.
                    | Black oak, 20 in. diam., S. 31° W. 190 lks.
         Bearings, 

*27
  Dist.                      33d Mile.
  20.50  Creek, 25 links wide, runs southeast. Timber.
  22.50  Prairie.
  36.75  Stream, 10 links wide, runs south.
  80.00  Set 33d mile post in mound.
         Land same.
                             34th Mile.
  69.83  Stream, 35 links wide, runs southeast. Timber.
  78.50  Prairie.
  80.00  Set 34th mile post.
                    | Elm, 10 in. diam., N. 75° W.  63 links.
         Bearings, 

*28
  Dist.
   9.50  Prairie.
  80.00  Set a cast-iron monument, facing as above, on the steep
          slope of a hill in the prairie.
         Rolling prairie.
                             41st Mile.
  80.00  Set 41st mile post in mound.
         Land as above.
                             42d Mile.
  10.00  River bottom.
  60.00  Timber.
  76.00  Sullivan's line tree (an elm).
  80.00  Set 42d mile post.
                    | Cottonwood, 18 in. diam., S. 20° E. 17 links.
         Bearings, 

*29
  Dist.                      47th Mile.
  80.00  Set 47th mile post in mound.
         Brushy barrens.
                             48th Mile.
  53.00  Stream, 12 links wide, runs south.
  80.00  Set 48th mile post in mound.
         Brushy barrens.
                             49th Mile.
  52.50  Timber.
  60.50  Little River (a fork of Grand River), 60 links, runs S.E.
  66.50  Same stream runs north.
  71.50    "     "    "   south.
  80.00  Set 49th mile post.
                    | White oak, 36 in. diam., S. 76° E. 39 lks.
         Bearings, 

*30
  Dist.                      54th Mile.
   1.50  A small prairie surrounded by timber.
   9.00  Timber and dense undergrowth of thorn, oak, &c.
  80.00  Set 54th mile post.
                    | Black oak, 12 in. diam., N. 55° W.  73 lks.
         Bearings, 

*31
  Dist.                       59th Mile.
   2.53  Sullivan's 58th mile-corner found by both witness-trees.
                        Course N. 89° 27' E.
   3.65  West fork of Muddy Creek, 25 links wide, runs south.
  55.00  Middle fork of Muddy Creek, 25 links wide, runs southeast.
  79.00  Prairie.
  80.00  Set 59th mile post, in mound.
         Land same as before.
                             60th Mile.
   0.45  Field (Sullivan's) fence north and south.
  12.45  Fence north and south. Prairie.
  35.25  Field (Sullivan's and Lochlin's) fence about S. 25° W.
  45.20  Fence about S. 65° E.
  80.00  Set cast-iron monument facing as before.
         Land good.
                             61st Mile.
  19.80  East fork of Muddy Creek, runs south; very little timber
          on banks.
  80.00  Set post to 61st mile in mound.
         Land good.
                             62d Mile.
  80.00  Set 62d mile post in mound.
         Rolling prairie.
                             63d Mile.
  80.00  Set 63d mile post in mound.
         Rolling prairie.
                             64th Mile.
         Set 64th mile post in mound.
         Same.
                             65th Mile.
   7.00  Timber.
  11.00  Prairie.
  19.65  West fork Medicine Creek, 40 links, runs south. Timber.
  22.50  Field fence north and south.
  33.25  Left field fence north and south.
  47.50  Prairie.
  80.00  Set 65th mile post in mound.
         Land good. Timber indifferent.
                             66th Mile.
  62.50  Timber.
  80.00  Set 66th mile post.
                    | White oak, 16 in. diam., N. 63° E. 14 lks.
         Bearings, 

*32
  Dist.                       67th Mile.
   4.50  Sullivan's 66th mile-corner found by one witness-tree.
                         Course N. 89° 42' E.
   9.20  Middle Medicine Creek, 25 links wide, runs southeast.
  13.40  Same; runs northeast.
  16.20  Same; runs southeast.
  18.00  Prairie.
  44.50  Timber.
  45.12  Big Medicine Creek, 60 links wide, runs southeast.
  80.00  Set 67th mile post.
                    | White oak, 10 in. diam., S. 47° E. 48 lks.
         Bearings, 

*33
  Dist.                      74th Mile.
  41.00  Stream, 15 links wide, runs south. Timber.
  47.50  Prairie.
  60.10  Stream, 10 links wide, runs southwest. Narrow strip of
         timber on banks.
  80.00  Set 74th mile post in mound.
         Land same.
                             75th Mile.
  80.00  Set 75th mile post in mound.
         Same.
                             76th Mile.
  80.00  Set 76th mile post in mound.
         Same.
                             77th Mile.
  66.30  Stream, 50 links wide, runs southwest. Timber.
  80.00  Set 77th mile post.
                    | Bell oak, 15 in. diam., S. 23° W. 30 links.
         Bearings, 

*34
  Dist.                      82d Mile.
   4.50  Stream, 10 links wide, runs south. Timber on the banks.
  80.00  Set 82d mile post in mound.
         Same.
                             83d Mile.
  80.00  Set 83d mile post in mound.
         Same.
                             84th Mile.
  80.00  Set 84th mile post in mound.
         Rolling prairie.
                             85th Mile.
  80.00  Set 85th mile post in mound.
         Same.
                             86th Mile.
  29.50  Benner's house, about 150 links north.
  80.00  Set 86th mile post in mound.
         Prairie, with clumps of oak.
                             87th Mile.
  80.00  Set 87th mile post in mound.
         Land same.
                             88th Mile.
  38.50  Timber.
  80.00  Set 88th mile post in mound.
         Prairie, with scattering trees. Sparse timber.
                             89th Mile.
  13.34  Sullivan's 88th mile corner found by one witness-tree.
                         Course N. 89° 12' E.
  33.75  Stream, 50 links wide, runs southeast.
  65.28  Sullivan's line tree (a white oak).
                           Course S. 89° 15' E.
  80.00  Set 89th mile post.
                    | White oak, 24 in. diam., N. 15° W. 65 links.
         Bearings, 

*35
  Dist.                 Course N. 89° 5' E.
  38.40  Small branch runs southeast.
  80.00  Set 91st mile post.
                    | White oak, 24 in. diam., S.  7½° E. 49 links.
         Bearings, 

*36
  Dist.
  80.00  Set 96th mile post.
         Bearings, Burr oak, 14 in. diam., N. 11° E. 235 links.
         Land broken, second-rate. Scrub-oak, crab, thorn, &c.
                             97th Mile.
  11.80  Sullivan's 96th mile corner found by his elm-tree.
                         Course N. 88° 33' E.
  22.00  Heavy timber, more open.
  35.00  Sparse, open timber.
  53.00  Thicket of scrub-oak, crab, thorn, &c.
  80.50  Set 97th mile post.
                    | Black oak, 6 in. diam., N. 40° E.  12 links.
         Bearings, 

*37
  Dist.                     Course N. 89° 2' E.
  20.29  Sullivan's line tree.
  34.00  Low, wet prairie.   Land rolling, to this point.
  63.00  Timber, upland.
  80.00  Set 101st mile post.
                    | Black oak, 14 in. diam., S. 38°     E.   62½ lks.
         Bearings, 

*38
  Dist.                      107th Mile.
  45.00  Grove and thicket.
  80.00  Set 107th mile post.
                     | Black oak, 12 in. diam., S. 20° E. 43 links.
         Bearings,  

*39
  Dist.                      113th Mile.
  11.09  Sullivan's 112th mile corner.
                         Course N. 88° 21' E.
  60.50  Field fence north and south.
  74.75  Left same.
  76.50  Bottom prairie.
  80.00  Set 113th mile post in prairie.
         Bearings, Burr oak, 20 in. diam., N. 15½° E. 268 links.
         Land and timber as last mile.
                             114th Mile.
  25.00  Timber.
  33.00  Fabius River (west fork), 50 links, runs southeast.
  50.72  Sullivan's line tree.
  65.00  Barrens.
  80.00  Set 114th mile post.
                    | Black oak, 12 in. diam., N. 42½° W. 177 lks.
         Bearings, 

*40
  Dist.
  53.50  Hickory branch, 15 links wide, runs east-southeast.
  80.00  Set 119th mile post in black-oak thicket.
                    | Black-oak, 8 in. diam., S. 38° W. 15½ links.
         Bearings, 

*41
  Dist.                      126th Mile.
  46.00  Timber.
  47.00  Branch, 25 links wide, runs south-southeast.
  52.00  Prairie.
  63.50  Thicket of black and jack oak.
  71.00  Prairie.
  80.00  Set 126th mile post in mound.
         Land as usual.
                             127th Mile.
  29.00  Drain runs southeast.
  80.00  Set 127th mile post in mound.
         Rolling prairie.
                             128th Mile.
  30.20  Small branch runs southeast.  Small grove.
  80.00  Set 128th mile post in mound.
         Rolling prairie.
                             129th Mile.
  10.84  Sullivan's 128th mile corner.
                          Course N. 87° 58' E.
  13.00  North point of a grove.
  80.00  Set 129th mile post in mound.
         Same.
                             130th Mile.
  80.00  Set cast-iron monument, facing as before.
         Same.
                             131st Mile.
  53.50  Small branch runs southeast.  Timber on banks.
  80.00  Set 131st mile post in mound.
         Same.
                             132d Mile.
  80.00  Set 132d mile post in mound.
         Same.
                             133d Mile.
  13.00  Branch, 10 links wide, runs southeast.  Timber.
  13.50  Sullivan's 132d mile corner.
                         Course N. 87° 50' E.
  80.00  Set 133d mile post in mound.
         Same.
                             134th Mile.
  16.50  Field fence nearly north and south.
  28.40  Left field. Thicket and sparse timber.
  54.50  Small wet prairie.
  59.25  Timber.  Thicket.
  61.50  Creek 15 links north of line.
  63.50  Little Fork Creek, 40 links wide, runs south.


*42
  Dist.
  67.80  Sullivan's line-tree.
  80.00  Set 134th mile post.
                     | Burr oak, 10 in. diam., N. 35° E. 69 links.
         Bearings,  

*43
  Dist.
  14.83  Sullivan's 139th mile corner.
                          Course N. 87° 24' E.
  75.00  Heavy timber.
  80.00  Set cast-iron monument, facing as before.
         Land rolling. Timber, black and white oak, hickory,
          and dense undergrowth of same, with crab, &c.
                             141st Mile.
  14.54  Sullivan's 140th mile corner.
                          Course N. 87° 56' E.
  38.76  Big Fox River, 50 links, runs a little east of south.
  49.84  Same, runs north.
  56.50  Same, runs east-southeast.
  59.25  Same, runs north.
  77.00  Enter river, runs southeast.
  80.00  Left same, and set 141st mile post on the bank.
                    | Birch, 22 in. diam., N. 55° E. 128 links.
         Bearings, 

*44
  Dist.                      145th Mile.
   2.50  Prairie.  Barrens.
  43.00  Brushy barrens.
  80.00  Set 145th mile post in brush.
                    | Burr oak, 14 in. diam., South 75 links.
         Bearings, 

*45
  Dist.
         Land broken, second-rate. Timber, white and black
          oak, hickory, &c., underbrush.
                             151st Mile.
   4.90  A small saltpetre cave, noted by Sullivan.
  41.50  River bottom.
  51.00  Set a cast-iron monument on the bank of the Des Moines
          River, with the words "State Line" facing the west,
          and the word "Missouri" facing the south, and the
          word "Iowa" facing the north.
  51.80  Sullivan's terminus on the lower bank found by one
          witness-tree still standing. River bottom rich. Timber,
          white and black oak, hickory, lind, elm, &c.

          September 18, 1850.
                                      Keokuk, September 30, 1850.
We certify the foregoing to be the correct field notes of the survey of the boundary between Iowa and Missouri, as run by us.
                                         R. WALKER,
                                Surveyor on the part of Missouri.
                                         WM. DEWEY,
                                Surveyor on the part of Iowa.
And the report of the Hon. Robert W. Wells and Henry B. Hendershott, which is above referred to, and which was made to the last term of this court, is as follows: 
TO THE HONORABLE THE SUPREME COURT OF THE UNITED STATES.
The undersigned, appointed by this honorable court commissioners in the above cases, to establish the boundary line between the States of Missouri and Iowa, respectively report that, upon being furnished with copies of the decree, they, in compliance therewith, addressed letters to the chief magistrates of those States, through their Secretaries of State, respectfully requesting the coöperation and assistance of the State authorities in the performance of the duties imposed on the commissioners by said decree; and they received assurances, in answer to their letters, of all the aid and assistance within their power.
The Governor of the State of Missouri consented to consider an appropriation of two thousand dollars, made by the General *46 Assembly for the purpose of conducting the suits, as applicable to the establishment of the boundary by the commissioners; and agreed to place that sum at their disposal for that object.
The Governor of the State of Iowa entertained the opinion, it is understood, that no appropriation had been made by the Legislature of that State, applicable to the survey of the boundary, but endeavored to obtain the necessary funds from other sources; and, as the undersigned are advised, obtained them. But the commissioners were not informed of this until about the 23d of October last,  then too late to procure the necessary assistants, fit out an expedition, travel to the place of commencing operations and complete the work in the field, before the weather would, in all probability, become too inclement in the vast and high prairies through which the line will pass. As the grass in the prairies is burned in October, there would also be some difficulty, after that, in procuring provender for the teams necessary for the transportation of the baggage, provisions, and monuments.
For these reasons, and others with which it is unnecessary to trouble the court, the commissioners resolved not to attempt the work in the field until the opening of the spring.
The commissioners have procured all the monuments necessary for the line. Three are of the size and description directed in the decree. Nineteen other cast-iron monuments, six of which are four feet long, eight inches square at the base, and five inches square at the top, to be placed at intervals of thirty miles; and thirteen of which are seven inches square at the base, and four inches square at the top, and four feet long. These nineteen monuments each have the word "Missouri" on one side, and "Iowa" on the opposite side, and the word "Boundary" on the other opposite sides, strongly cast into the metal. All the monuments are cast solid; and will weigh about 13,000 pounds, and cost three cents per pound.
A drawing of the largest sized monument is annexed. The others are similar in form, except as herein before mentioned.
   All of which is most respectfully submitted.
                                                H.B. HENDERSHOTT,
                                                R.W. WELLS.
   November, 1849.
*47 
*48 And said reports not having been excepted to by either of the parties, they are therefore respectively confirmed and adopted by this court. From said reports, it appears that the old northwest corner of the Indian boundary line, made by John C. Sullivan in the year 1816 (and referred to in our former decree), is found to be at forty degrees thirty-four minutes and forty seconds of north latitude, and at about ninety-four degrees thirty minutes of west longitude from Greenwich; that at said "northwest corner" was planted a large cast-iron monument, weighing between fifteen and sixteen hundred pounds, four feet six inches long, squaring twelve inches at its base, and eight inches at its top. This monument is deeply and legibly marked with the words (strongly cast into the iron) "Missouri" on its south side, and "Iowa" on its north side, and "State Line" on the east.
And this court doth adjudge and decree, that said monument doth mark and witness the true northwest corner of the Indian boundary lines, as run by John C. Sullivan, in 1816. And the precise corner is hereby established and declared to be in the centre of the top of said monument.
Said reports further show, that from the monument a line was run due west, on a parallel of latitude, to the eastern bank of the Missouri River; which line appears, by the field notes accompanying the reports, to be sixty miles and sixty-one chains in length. And it further appears, by the reports and field notes, that the commissioners caused to be planted cast-iron pillars in the line running west from the old northwest corner, at intervals of ten miles apart, with the word "Boundary" cast in the iron, on the east side and on the west side of said pillars; and the word "Iowa" facing on the north; and the word "Missouri" facing on the south. That in running west, one such pillar was planted at the end of ten miles from the old northwest corner; another at the end of twenty miles; a third at the end of thirty miles; a fourth at the end of forty miles; and a fifth at the end of fifty miles. And at the end of sixty miles was planted a monument similar to that erected at the old northwest corner, marked "Missouri" on its south side, "Iowa" on its north side, and "State Line" on the east. This monument stands sixty-one chains east of the eastern bank of the Missouri River, on firm ground, the bottom lands beyond being soft and subject to overflow; for which reason the monument was planted so far east of the river. From this last monument, the line runs due west, on a parallel of latitude, through a cottonwood-tree thirty inches in diameter, notched on the east and west sides, and marked with the letter "I." on the north, and the letter "M." on the south. And on *49 the bank of the Missouri River, sixty-one chains west of the iron monument last planted, a wooden post is set in the ground, with two cottonwood pointers,  one of ten inches diameter standing S. 67° E. 6 links; and the other at N. 21° W. 12 links from the wooden post. And said line having been run and marked according to our former decree, it is therefore now adjudged and decreed, that the true and proper boundary line between the States of Missouri and Iowa, extending west from the centre of the monument standing at Sullivan's old northwest corner, runs through the centre of the five iron pillars and the monument near the Missouri River; and through the cottonwood-tree above described; and through the centre of the wooden post planted by the commissioners on the eastern bank of the river; and then due west on a parallel of latitude to the middle of the Missouri River.
And it further appears from the report of said commissioners, that, pursuant to our former decree, they had ascertained and re-marked Sullivan's line, as run and marked by him in 1816, extending eastwardly from the old "northwest corner," above described and established. Sullivan's line, as run and marked in 1816, from said corner east, to the Des Moines River, was found not to be a due east line; but that more or less nothing should have been made in the old line. Nor is it a straight line, as sudden deviations amounting to from one to three degrees frequently occur; and it rarely happens that any two consecutive miles pursue the same direction. It also appears, that, if the whole line was reduced throughout to a straight line, its southing would be about two degrees from a due east line.
The length of this line is one hundred and fifty miles fifty-one chains and eighty links, from the old northwest corner to the western bank of the Des Moines River. At the end of each intermediate space of ten miles, on tracing Sullivan's line from the old northwest corner eastwardly, cast-iron pillars were planted, of a similar description to those erected in the western part of the line between the old northwest corner and the monument near the Missouri River. These pillars were planted in Sullivan's line as found at the particular point; but as the line was bending in the ten mile spaces between the pillars, it was found necessary to erect wooden posts, at the termination of each mile, in order to mark the line with more accuracy. In the prairies the mile posts are marked with the letters "B.L." facing the east, the letter "I." facing the north, and the letter "M." facing the south; and the number of the mile is marked on the west face of the post. Where timber *50 exists, the number of the mile is marked on witness-trees or pointers, with the letter appropriate to each State; there being one tree marked on each side of the line, whenever it was possible so to do. The foot of each witness-tree is marked with the letters B.L.
In all cases where posts are set in mounds, the pit is invariably nine links west, to designate it from other surveys.
At the end of the one hundred and fiftieth mile, no iron pillar was planted, because at fifty-one chains west of this point, the Des Moines River was reached; and there, according to our former decree, a large monument was planted, of similar description to that placed at the old northwest corner, with the words "State line" facing the west, the word "Missouri" facing the south, and the word "Iowa" facing the north.
And the re-marking of Sullivan's line as above set forth, partly with wooden posts at the termination of each mile, having been submitted to the counsel of the parties, it was by them deemed sufficient, because the public surveys of the lands of the United States are to be governed and closed on said line as run by the commissioners; and therefore private titles will be established on both sides, the State line being the dividing boundary of such private rights. And in these views of the counsel the court concurs. It is therefore adjudged and decreed, that Sullivan's line is established to run through the wooden mile posts and the cast-iron pillars planted ten miles apart on said line; and that the true and proper dividing line between the States of Missouri and Iowa, east of the monument erected at the "old northwest corner," begins at the centre of said monument, and runs eastwardly, (southing about two degrees of a true east line,) through the centre of each wooden post and iron pillar, to the centre of the monument erected on the bank of the Des Moines River. And it is further adjudged and decreed, that a straight line from one mile post to another, and from a mile post to a pillar; and from the last mile post to the monument on the bank of the Des Moines River, is the true and proper line, and that such straight line shall conclude all other marks. And it is further adjudged and decreed, that a line extended north eighty-seven degrees thirty-eight minutes east, from the centre of the monument erected on the bank of the Des Moines River to the middle of said river, is the true and proper boundary line between the States of Missouri and Iowa west of said monument.
And this court having had submitted to its consideration what amount of compensation should be allowed to the different commissioners, and to the surveyors employed by them, for services performed in running and marking the line in controversy; *51 and also the amount of expenses incurred in performing the duties imposed on said commissioners by our former decree; and these matters having been referred to the clerk of the court to ascertain the proper compensation and charges, and he having reported thereon; and also on other costs and charges incident to the suit: and said report not being excepted to, is in all things confirmed, and which report is in the words and figures following, to wit: 
TO THE HONORABLE CHIEF JUSTICE AND ASSOCIATE JUSTICES OF THE SUPREME COURT OF THE UNITED STATES.
Pursuant to an order of this honorable court made the 12th instant, in the case of the State of Missouri and the State of Iowa, now pending on bill and cross bill, the undersigned, after a careful examination of witnesses and all the sources of information within his reach, respectfully reports: 
1. That the $8 per diem, which the commissioners agreed to pay each of the surveyors in the field, is a fair and reasonable compensation for their labors.
2. That $10 per day to each of the three commissioners while engaged in this duty is a fair and reasonable compensation for their services;  and that a further per diem of $2 to each of the two commissioners engaged in the field would be a reasonable and proper allowance on account of their personal expenses.
3. That the statement of the expenditures by the commissioners, and of their purchases, appears to be very moderate and reasonable.
4. That the whole expense of the survey amounted to $ 10,880.41.
5. That each of the said States advanced $ 2,000.
6. That the commissioners realized from sales of camp furniture $ 13.15.
7. That the instruments purchased by the commissioners for the survey (which cost $ 247.22) have been retained by them for safe keeping, subject to the order of this court.
8. That the fees now due to the clerk of this court, and up to this term, by both parties in this case, amount to $ 48.67.
Lastly, That in a detailed account, stated upon the preceding basis and hereto appended, each of the said States is charged with $ 3,457.96½, being a moiety of the balance ($ 6,867.26) due on the survey, and a moiety of the fees ($ 48.67) now due the clerk of this court.
All of which is respectfully submitted by
                                           WM. THOS. CARROLL,
   17 December 1850.                  Clerk of Supreme Court U.S.

*52
  The States of Missouri and Iowa, in Account with the Adjustment
             of the Boundary Line between them.             Dr.
   To 22 cast-iron monuments,       .    .    .    .          $ 386.95
   "  Freight, transportation, and expenses on same,            246.40
   "  Camp furniture, provisions, expenses in going
      to and returning from the line, and upon the
      line, postages, stationery, hire of horses, expenses
      in going to and returning from Iowa
      City, Jefferson City, and St. Louis,  .   .               826.92
   "  Wages to hands in the field,    .   .   .   .           1,718.92
   "  Wm. Dewey, surveyor, for 184 days, at $ 8
       per day,   .   .   .   .   .   .   .   .   .           1,472.00
   "  Robt. Walker, surveyor, for 183 days, at $ 8
      per day,   .   .   .   .   .   .   .   .   .            1,464.00
   "  Robert W. Wells, commissioner, for 15 days,
       at $ 10 per day,   .   .   .   .   .   .   .             150.00
   "  William G. Minor, commissioner, for 177 days,
       at $ 12 per day,   .   .   .   .   .   .   .           2,124.00
   "  Henry B. Hendershott, commissioner, for 187
       days, at $ 12 per day, .   .   .   .   .   .           2,244.00
   "  Sextant, barometer and thermometer, solar
       compass, and other instruments necessary for
       the survey,  .   .   .   .   .   .   .   .               247.22
   "  Fees now due the clerk in the case pending in
       Supreme Court U.S. .   .   .   .   .   .                  48.67
                                                             _________
                                                           $ 10,929.08
     Contra.                                                    Cr.
   By Cash received from State of Missouri,     .            $2,000.00
   "  Cash received from State of Iowa, .    .    .           2,000.00
   "  Proceeds from sale of camp equipage, .    .                13.15
   "  Balance, of which $ 3,457.96½ is due by the
       State of Missouri, and $ 3,457.96½ is due by
       the State of Iowa,   .    .    .    .    .             6,915.93
                                                             _________
                                                           $ 10,929.08

And it appearing to the court here, that there will be due to the clerk of this court, for the duties devolved on him by this decree, and for the services performed by him at this term, the further sum of sixty-three dollars and sixty cents, in addition to the forty-eight dollars and sixty-seven cents stated in his report to be now due him; and it also appearing to the court, that the said clerk should be allowed, for making his report, for carrying on the correspondence incident to this cause and paying *53 the expense thereof, and also in consideration of any future service to be performed by him in the progress of this cause, the further sum of fifty dollars; it is thereupon ordered and decreed, that said commissioners, Hendershott and Minor, do pay to the clerk of this court, in full discharge of all costs and charges that have now accrued or that may hereafter accrue for any service done or to be performed by the said clerk, in the progress of this cause, the sum of $ 162.27 out of the first moneys received by them under this decree.
And it appearing that certain advances had been made by the States of Missouri and Iowa, respectively, to the commissioners, and said advances having been credited, it now appears that the State of Missouri is bound to pay the further sum of $ 3,514.76½; and that the State of Iowa is bound to pay the further sum of $ 3,514.76½ of the charges and costs of the controversy.
And it is ordered and decreed, that the State of Missouri pay over the said sum of $ 3,514.76½, and that the State of Iowa pay over the said sum of $ 3,514.76½, to the commissioners, Henry B. Hendershott and William G. Minor, in final and full discharge of their portions, respectively, of said costs and charges.
And it is further ordered and adjudged, that said commissioners receive the several sums of money, and distribute and pay over the same to those entitled thereto, according to the report of the clerk of this court.
And, it also appearing that certain instruments purchased by the said commissioners are retained by them, subject to the order of this court, it is further ordered that the commissioners dispose of the said instruments at such times and places, and on such terms, as to them may seem most advantageous for the interests of the parties to this suit; and that they pay the proceeds of the sales into the treasuries of the said States of Missouri and Iowa, respectively, that is to say, one half of the proceeds into each treasury, and take receipts from the proper officers for the moneys paid.
And it is further ordered, that said commissioners, Hendershott and Minor, report to the next term of this court the manner in which they have executed the duties hereby imposed upon them; and to which end this cause is kept open.
And it is ordered, that the clerk of this court do forthwith transmit to his Excellency, the Governor of the State of Iowa, a copy of this decree (including the reports of the commissioners, surveyors, and clerk, together with a copy of the field notes of said surveyors), duly authenticated under the seal of this court.
*54 And it is further ordered, that a similar copy in all respects be by said clerk forwarded to his Excellency, the Governor of the State of Missouri.
And it is further ordered, that the clerk forward a copy to each of said commissioners, Hendershott and Minor, of the order referring the matter of costs and charges, the clerk's report thereon, and so much of the foregoing decree as respects the costs and charges, for the guidance of said commissioners in the performance of their duties in this respect.